Citation Nr: 1510843	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to October 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011, the Veteran requested a hearing before a Veterans Law Judge.  In March 2015, she withdrew this hearing request. 


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew her substantive appeal on the claim for an increased rating for diabetes.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal with respect to an increased rating for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In signed correspondence received in March 2015, the Veteran expressed her intent to withdraw her claim of entitlement to an increased rating for service-connected diabetes mellitus.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  

Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal for an increased rating for diabetes mellitus, currently rated at 20 percent, is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


